EXHIBIT 4. 6 SUBORDINATED INDENTURE DATED AS OF , 20 BETWEEN SPEED COMMERCE, INC. as Issuer, AND , as Trustee Providing for Issuance of Debt Securities In Series 1 TABLE OF CONTENTS ARTICLE I. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 1.01 Definitions. 1 Section 1.02 Compliance Certificates and Opinions. 6 Section 1.03 Form of Documents Delivered to Trustee. 6 Section 1.04 Acts of Holders; Record Dates. 7 Section 1.05 Notices, Etc., to Trustee and Company. 8 Section 1.06 Notice to Holders; Waiver. 9 Section 1.07 Conflict with Trust Indenture Act. 9 Section 1.08 Effect of Headings and Table of Contents. 9 Section 1.09 Successors and Assigns. 9 Section 1.10 Separability Clause. 9 Section 1.11 Benefits of Indenture. 9 Section 1.12 Governing Law. 9 Section 1.13 Legal Holidays. 10 Section 1.14 Incorporators, Equityholders, Directors, Members, Managers, Officers and Employees of the Company Exempt from Individual Liability. 10 ARTICLE II. SECURITY FORM 10 Section 2.01 Forms Generally. 10 Section 2.02 Form of Face of Security. 10 Section 2.03 Form of Reverse of Security. 12 Section 2.04 Form of Legend for Global Securities. 15 Section 2.05 Form of Trustee’s Certificate of Authentication. 16 ARTICLE III. THE SECURITIES 16 Section 3.01 Amount Unlimited; Issuable in Series. 16 Section 3.02 Denominations. 19 Section 3.03 Execution, Authentication, Delivery and Dating. 19 Section 3.04 Temporary Securities. 20 Section 3.05 Registration; Registration of Transfer and Exchange. 21 Section 3.06 Mutilated, Destroyed, Lost and Stolen Securities. 22 Section 3.07 Payment of Interest; Interest Rights Preserved. 23 Section 3.08 Persons Deemed Owners. 23 Section 3.09 Cancellation. 24 Section 3.10 Computation of Interest. 24 Section 3.11 CUSIP Numbers. 24 ARTICLE IV. SATISFACTION AND DISCHARGE 24 Section 4.01 Satisfaction and Discharge of Indenture. 24 i Section 4.02 Application of Trust Money. 25 ARTICLE V. REMEDIES 26 Section 5.01 Events of Default. 26 Section 5.02 Acceleration of Maturity; Rescission and Annulment. 27 Section 5.03 Collection of Indebtedness and Suits for Enforcement by Trustee. 27 Section 5.04 Trustee May File Proofs of Claim. 28 Section 5.05 Trustee May Enforce Claims Without Possession of Securities. 28 Section 5.06 Application of Money Collected. 28 Section 5.07 Limitation on Suits. 29 Section 5.08 Unconditional Right of Holders to Receive Principal Premium and Interest. 29 Section 5.09 Restoration of Rights and Remedies. 29 Section 5.10 Rights and Remedies Cumulative. 30 Section 5.11 Delay or Omission Not Waiver. 30 Section 5.12 Control by Holders. 30 Section 5.13 Waiver of Past Defaults. 30 Section 5.14 Undertaking for Costs. 30 Section 5.15 Waiver of Usury, Stay or Extension Laws. 31 ARTICLE VI. THE TRUSTEE 31 Section 6.01 Certain Duties and Responsibilities. 31 Section 6.02 Notice of Defaults. 32 Section 6.03 Certain Rights of Trustee. 32 Section 6.04 Not Responsible for Recitals or Issuance of Securities. 33 Section 6.05 May Hold Securities. 33 Section 6.06 Money Held in Trust. 33 Section 6.07 Compensation and Reimbursement. 33 Section 6.08 Conflicting Interests. 34 Section 6.09 Corporate Trustee Required, Eligibility. 34 Section 6.10 Resignation and Removal, Appointment of Successor. 34 Section 6.11 Acceptance of Appointment by Successor. 35 Section 6.12 Merger, Conversion, Consolidation or Succession to Business. 36 Section 6.13 Preferential Collection of Claims Against Company. 36 Section 6.14 Appointment of Authenticating Agent. 36 ARTICLE VII. HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 37 Section 7.01 Company to Furnish Trustee Names and Addresses of Holders. 37 Section 7.02 Preservation of Information; Communications to Holders. 37 Section 7.03 Reports by Trustee. 38 Section 7.04 Reports by Company. 38 ii ARTICLE VIII. CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 38 Section 8.01 Company May Consolidate, Etc., Only on Certain Terms. 38 Section 8.02 Successor Substituted. 39 ARTICLE IX. SUPPLEMENTAL INDENTURES 39 Section 9.01 Supplemental Indentures Without Consent of Holders. 39 Section 9.02 Supplemental Indentures With Consent of Holders. 40 Section 9.03 Execution of Supplemental Indentures. 41 Section 9.04 Effect of Supplemental Indentures. 41 Section 9.05 Conformity with Trust Indenture Act. 41 Section 9.06 Reference in Securities to Supplemental Indentures. 41 ARTICLE X. COVENANTS 42 Section 10.01 Payment of Principal, Premium and Interest. 42 Section 10.02 Maintenance of Office or Agency. 42 Section 10.03 Money for Securities Payments to Be Held in Trust. 42 Section 10.04 Statement by Officers as to Default. 43 Section 10.05 Existence. 43 Section 10.06 Waiver of Certain Covenants. 43 ARTICLE XI. REDEMPTION OF SECURITIES 44 Section 11.01 Applicability of Article. 44 Section 11.02 Election to Redeem; Notice to Trustee. 44 Section 11.03 Selection by Trustee of Securities to Be Redeemed. 44 Section 11.04 Notice of Redemption. 44 Section 11.05 Deposit of Redemption Price. 45 Section 11.06 Securities Payable on Redemption Date. 45 Section 11.07 Securities Redeemed in Part. 46 ARTICLE XII. SINKING FUNDS 46 Section 12.01 Applicability of Article. 46 Section 12.02 Satisfaction of Sinking Fund Payments with Securities. 46 Section 12.03 Redemption of Securities for Sinking Fund. 46 ARTICLE XIII. DEFEASANCE AND COVENANT DEFEASANCE 47 Section 13.01 Company’s Option to Effect Defeasance or Covenant Defeasance. 47 Section 13.02 Defeasance and Discharge. 47 Section 13.03 Covenant Defeasance. 47 Section 13.04 Conditions to Defeasance or Covenant Defeasance. 47 Section 13.05 Deposited Money and U.S. Government Obligations to Be Held in Trust; Miscellaneous Provisions. 49 Section 13.06 Reinstatement. 49 iii ARTICLE XIV. SUBORDINATION 50 Section 14.01 Applicability of Article; Agreement to Subordinate. 50 Section 14.02 Liquidation, Dissolution, Bankruptcy. 50 Section 14.03 Default on Senior Indebtedness. 50 Section 14.04 Acceleration of Payment of Debt Securities. 51 Section 14.05 When Distribution Must Be Paid Over. 51 Section 14.06 Subrogation. 51 Section 14.07 Relative Rights. 51 Section 14.08 Subordination May Not Be Impaired by Company. 51 Section 14.09 Rights of Trustee and Paying Agent. 51 Section 14.10 Distribution or Notice to Representative. 52 Section 14.11 Article XIV Not to Prevent Defaults or Limit Right to Accelerate. 52 Section 14.12 Trust Monies Not Subordinated. 52 Section 14.13 Trustee Entitled to Rely. 52 Section 14.14 Trustee to Effectuate Subordination. 52 Section 14.15 Trustee Not Fiduciary for Holders of Senior Indebtedness. 53 Section 14.16 Reliance by Holders of Senior Indebtedness on Subordination Provisions. 53 Note: This table of contents shall not, for any purpose, be deemed to be a part of the Indenture. iv SPEED COMMERCE, INC. Certain Sectionsof this Subordinated Indenture relating to Sections310 - 318, inclusive, of the Trust Indenture Act of 1939, as amended Trust Indenture Act Section Indenture Section 310(a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) (b) 6.08, 6.10 311(a) (b) 312(a) 7.01, 7.02 (b) (c) 313(a) (b)(1) N.A. (b)(2) (c) (d) 314(a) (a)(4) 1.04, 10.04 (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) N.A. 315(a) (b) (c) (d) (e) 316(a)(last sentence) (a)(1)(A) 5.02, 5.12 (a)(1)(B) (a)(2) N.A. (b) (c) 317(a)(1) (a)(2) (b) 318(a) (b) N.A. (c) * N.A. means inapplicable. NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. v SUBORDINATED INDENTURE THIS SUBORDINATED INDENTURE, dated as of , 20 , between SPEED COMMERCE, INC. , a corporation duly organized and existing under the laws of the State of Minnesota (herein called the “Company” ), and , a , as trustee (herein called the “Trustee” ). RECITALS The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of the Company’s subordinated debentures, notes or other evidences of indebtedness (herein called the “Securities” ), to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of any series thereof, as follows: ARTICLE I.
